            Case 1:19-cv-05174-DLC Document 49
                                            44 Filed 04/15/20
                                                     02/28/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE                 )
COUNCIL, INC.,                            )
                                          )
                Plaintiff,                )
                                          )
       v.                                 )      Civil Action No. 19-cv-5174 (DLC)
                                          )      ECF Case
                                          )
U.S. ENVIRONMENTAL                        )
PROTECTION AGENCY and                     )
ANDREW WHEELER,                           )
in his official capacity as               )
Administrator of the U.S.                 )
Environmental Protection Agency,          )
                                          )
                Defendants.               )
                                          )


                                  [PROPOSED] ORDER

       This case concerns a U.S. Environmental Protection Agency (EPA) directive

providing, in part, that “no member of an EPA federal advisory committee be currently

in receipt of EPA grants” (Pruitt Directive). Plaintiff Natural Resources Defense Council

(NRDC) filed this action on June 3, 2019, alleging that the Pruitt Directive is arbitrary

and capricious under the Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706, and

was issued without complying with the APA’s notice-and-comment requirements. The

EPA moved to dismiss the complaint under Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6), or in the alternative, for summary judgment. NRDC cross-moved for

summary judgment. On February 10, 2020, this Court granted NRDC’s motion for
          Case 1:19-cv-05174-DLC Document 49
                                          44 Filed 04/15/20
                                                   02/28/20 Page 2 of 2



summary judgment, finding the Pruitt Directive arbitrary and capricious. See ECF

No. 40.

       It is hereby ORDERED:

       The first provision of the Pruitt Directive, see Compl. Ex. A ¶ 1, ECF No. 1-1,

specifying “that no member of an EPA federal advisory committee be currently in

receipt of EPA grants, either as principal investigator or co-investigator, or in a position

that otherwise would reap substantial direct benefit from an EPA grant,” is vacated and

remanded.




Dated: _____________,
       April 15       2020                        _______________________________
       New York, NY                               Hon. Denise Cote
                                                  United States District Judge




                                             2
